 

Contract No.: DDCX S DG KC  201812130044

 

Exhibit 10.5

 

Collaboration Agreement

 

This Collaboration Agreement (hereinafter referred to as this “Agreement") is
made and entered into by and between the following parties in Haidian District,
Beijing. This Agreement may be executed in paper form offline or in electronic
form through the Didi Chuxing Online Contracting Platform (website:
https://Agreement.didichuxing.com/, hereinafter referred to as the “Contracting
Platform”). The Agreement executed offline in paper form shall become effective
upon the completion of the execution by both Parties (hereinafter referred to as
the “Effective Date”); and the Agreement executed online in electronic form
shall become effective upon the completion of the execution on the Contracting
Platform by both Parties (hereinafter referred to as the “Effective Date”)
recorded by the third-party Online Document Depository.

 

Party A: Didi Chuxing Technology Co., Ltd.

 

Legal Representative: Ting Chen

 

Party B: Hunan Ruixi Financial Leasing Co., Ltd

 

Legal Representative: Xianglong Li

 

Party A and Party B shall be individually referred to as a “Party” and
collectively as the “Parties”.

 

Whereas

 

1. As a company providing third-party e-commerce platform services, and desires
to assist the Driver User (hereinafter referred to as the “Driver User”)
registered on the platform to lease vehicles from Party B with the most
favorable treatment in the market, so as to reduce the cost of using vehicles
for the Driver User;

 

2. Party B is an automobile leasing company, with the qualification, resources
and ability to carry out the automobile financial leasing business, and it
acknowledges and undertakes to implement the platform rules formulated by Party
A;

 

3. Both Parties hope to clarify the cooperation contents, rights and obligations
of each Party And other matters through this Agreement.

 

NOW, THEREFORE, the Parties hereto agree as follows:

 

1.Definitions

 

Unless otherwise stated, the following terms used in this Agreement shall have
the following meanings:

 

1.1“Platform” refers to the third-party e-commerce platform operated by Party A:
Xiaoju Online Ride-Hailing Marketplace.

 

 

 

 

Contract No.: DDCX S DG KC  201812130044

 

1.2“Platform Rules” refers to normative documents related to the platform
noticed to Party B by Party A by E-mail or other means as well as the various
normative documents published on the platform such as the Regulations on Vehicle
Rental Service Business of Xiaoju Online Ride-hailing Marketplace and Code of
Conduct and Risk Notification of Vehicle Service Company.

 

1.3“Didi” refers to Party A, Party A’s Affiliates and their respective software
and platforms operated by them.

 

1.4“Ride-hailing Vehicles” refers to the online car-hailing vehicles.

 

1.5“Ride-hailing Service” refers to the online non-peripatetic car hailing
service provided by certain entities through the service platforms based on
Internet technology using qualified vehicles and Driver Users, which integrates
supply and demand information.

 

1.6“Affiliates” refers to companies that have an affiliated relationship with
each other, including, but not limited to, the companies, firms, corporations or
other organizations of such nature established, participated in the
establishment, operated, controlled by shareholders, legal representative,
actual controllers or directors, supervisors, etc. and their immediate family
members, collateral relatives within three generations, close relatives, etc.

 

1.7“Senior Management” refers to the officers defined in the Company Law of the
People’s Republic of China and the chief executive officer, chief financial
officer, supervisors, etc. in a company.

 

1.8“Laws” refers to laws, administrative regulations, local laws and
regulations, autonomous regulations and separate regulations promulgated by the
competent authorities, rules and regulations of the Ministries and Commissions
of the State Council and local governments, judicial interpretations, normative
documents, etc. in China.

 

1.9“Period of Cooperation” refers to the term of validity of this Agreement.

 

1.10“Confidential Information” refers to any oral or written materials and
information exchanged between the Parties in respect of this Agreement,
including, but not limited to, the following:

 

1.10.1The content of this Agreement and its supplemental agreement(s);

 

1.10.2The business (including, but not limited to, business decisions,
management methods, operating strategies, incentive strategies, promotional
information), operating, financial, technical, product, service information of
any party obtained or received by the other party during the performance of this
Agreement or during the term of this Agreement;

 

1.10.3The other party’s user profiles, information, etc.;

 

1.10.4The processes and results of settlement of any dispute arising from this
Agreement

 

1.11“Intellectual Property Rights” refers to: (a) patents and patent
applications; (b) trademarks, service marks, trade names, trade dress and domain
names, and goodwill exclusively attached thereto; (c) copyrights, including the
copyrights of computer software and the copyrights of the database; (d) secrets
and proprietary information, including trade secrets and technical secrets; and
(e) any rights similar to subparagraphs (a)-(d) provided in any law, whether or
not any one of the foregoing has been applied for registration or registered.

 

1.12“Personal Injury Compensation” refers to the compensation provided in the
Interpretation of the Supreme People’s Court on Several Issues Concerning the
Application of Law in the Trial of Cases on Personal Injury Compensation.

 

 

 

 

Contract No.: DDCX S DG KC  201812130044

 

1.13“Xiaoju online Ride-Hailing Marketplace SaaS System” refers to the operation
and management service system for Party B's vehicles developed by Xiaoju online
Ride-Hailing Marketplace. When Party B signs the Vehicle Operation Management
Service Agreement, it shall be deemed to be connected to the SaaS system of
Xiaoju online Ride-Hailing Marketplace. Party B is free to choose the following
two types of services: One is the regular free service of Xiaoju online
Ride-Hailing Marketplace. One is the regular value-added charging service of
Xiaoju online Ride-Hailing Marketplace.

 

2.The Cooperation

 

During the term of cooperation, Party B shall, through the Platform provided by
Part A, present to the Driver User the vehicle for rent and financing and
leasing solutions in line with this agreement between Party A and Party B and
the Platform Rules. Party B shall provide the Driver User with long-term and
stable rental sources and the most favorable financial leasing scheme, complete
the vehicle leasing transactions with the Driver User through the Platform, and
provide the Driver User with high-quality financial leasing services.

 

3.Rights and Obligations

 

3.1Party A’s rights and obligations:

 

3.1.1Party A shall maintain and operate the Platform in accordance with the
available technology, so that the Platform can operate normally, and Party B can
use the Platform normally and conduct vehicle financial leasing transactions
with the Driver User smoothly.

 

3.1.2Party A shall reply to problems encountered by Party B during the
registration in and use of the Platform in a timely manner.

 

3.1.3Party A is entitled to inspect any information and materials submitted by
Party B and the information generated by the use of the Platform from time to
time. In case any problem or question is discovered in the aforesaid information
or materials, Party A is entitled to take the following measures:

 

3.1.3.1To request Party B to submit more information or documentary evidence;

 

3.1.3.2To request Party B to correct such problem;

 

3.1.3.3Removing commodities from the shelves and temporarily shutting down some
functions of the Platform account and other measures considered necessary by
Party A.

 

3.1.4Party A is entitled to inspect the information released by Party B on the
Platform. If the information released by Party B contains the following
information, Party A may, without informing Party B, take restrictive measures
such as deleting the information or removing the commodities from the shelves:

 

3.1.4.1Information unrelated to or not intended for a vehicle leasing
transaction;

 

 

 

 

Contract No.: DDCX S DG KC  201812130044

 

3.1.4.2False information that is misleading or exaggerating the facts or
inconsistent with the facts;

 

3.1.4.3Information of malicious competition or other information that may
disrupt the normal transaction order of the Platform;

 

3.1.4.4Information that violates the Laws or the public interests or may harm
the legitimate interests of the Platform and/or other third parties.

 

3.1.5During the cooperation, Party A shall have the right to inquire relevant
information of Party B through various channels and investigate Party B's
background. If the investigation results show that Party B has major business
risks and other conditions, Party A shall have the right to unilaterally
terminate the cooperation if the assessment suggests that Party A's reputation
is sufficiently affected therefrom.

 

3.2Party B’s rights and obligations:

 

3.2.1Party B shall be entitled to use the Platform to publish commodities and
its own information subject to the compliance with this Agreement and the
Platform Rules and prior approval by Party A.

 

3.2.2Party B shall guarantee the authenticity, legality, completeness, accuracy
and validity of any materials and information provided by it to Party A, and
guarantee that such materials and information are in compliance with this
Agreement and the Platform Rules during the Period of Cooperation; and shall
guarantee the validity and security of the email address, telephone number,
address, postal code, etc., provided by it to Party A, and the successful
contact by Party A or the Driver Users with Party B through the aforementioned
contact information. In case such materials or information or contact
information is changed or invalid, Party B shall notify Party A of the changed
information or the invalidity at least 3 working days in advance.

 

3.2.3Party B guarantees that the vehicles released and leased on the Platform
shall meet the following conditions simultaneously:

 

3.2.3.1Obey the requirements of this agreement, Platform Rules, Laws; can drive
on the road, and can be used to engage in online Ride-hailing operation in the
place where the leased vehicle is used;

 

3.2.3.2The vehicles are passenger cars that meet the Safety Specifications for
Power-driven Vehicles Operating on Roads (GB 7258-2012) and have less than 7
seats, including the driver's seat;

 

3.2.3.3No decorations, devices or equipment (except those required by law) have
been installed, and there are no other modifications or additions that may
affect the safe operation of the vehicle or endanger the personal and property
safety of the vehicle drivers and passengers;

 

3.2.3.4The engine has not been replaced or adjusted in a way different from that
of the factory, or the performance has been substantially modified or installed
(except those permitted by local laws and passed the safety inspection of the
traffic administrative department of the public security organ).

 

 

 

 

Contract No.: DDCX S DG KC  201812130044

 

3.2.3.5There is no any right defect or ownership dispute. Party B is entitled to
lease the vehicle to others in the form of financial leasing for the operation
of online Ride-hailing or other purposes.

 

3.2.4Party B shall be obliged to verify the actual use of the leased vehicles,
assist and ensure that the Driver User purchases corresponding insurance
according to the actual use of the leased vehicles; if the leased vehicle is
used for online Ride-hailing operation, in case that the provisions of the local
Laws on online Ride-hailing insurance are changed within the term of cooperation
or the provisions of the local Laws on online Ride-hailing are officially
implemented within the term of cooperation, Party B shall inform the Driver User
within 3 working days after the change of local Laws and regulations on
Ride-hailing or the effective implementation thereof, assist the Driver User and
ensure that the insurance of the leased vehicle shall be changed in accordance
with the provisions of local Laws on ride-hailing to make the insurance of the
leased vehicle comply with the provisions of relevant Laws and regulations on
Ride-hailing at that time.

 

3.2.5If the vehicle released by Party B on the Platform does not comply with the
Platform Rules or legal provisions irregularly updated, Party B shall notify the
Platform within 1 working day after the new Platform Rules or new Laws come into
force and remove the vehicle by itself.

 

3.2.6When the vehicle leased by Party B is used by the Driver User to provide
online Ride-hailing Services on Didi platform, Party B shall try its best to
cooperate with Party A to conduct investigation and collect evidence and assist
Party A to deal with relevant matters in case of passenger complaints, traffic
accidents or complaints received by Party A or reports of Party B's behaviors in
violation of this Agreement or platform rules.

 

3.2.7Party B shall ensure a long-term and stable supply of vehicles and give
priority to meeting the rental needs of the Driver User.

 

3.2.8Party B shall complete automobile lease transactions with Driver Users
through the Platform, and enter into agreements with Driver Users by using the
Financial Leasing Agreement template provided by Party A.

 

3.2.9Party B shall truthfully provide Party A with one original copy of the
Financial Leasing Agreement signed by and between Party B and the Driver User,
together with its annexes of Vehicle Handover List and Financial Leasing
Confirmation Letter, etc., and shall upload the scanned copy to the Platform
within 1 working day after the signing of the Agreement.

 

3.2.10Party B shall fulfill its rights and obligations to the Driver User who
has signed the Agreement with Party B by means of strictly following the
template of Financial Leasing Agreement and its annex provided by Party A.

 

3.2.11Party B is entitled to collect a deposit from the Driver User for the
leased vehicle. The amount of the deposit shall be the same as or lower than the
amount of the deposit announced by Party B on the Platform, and the collected
deposit shall be less than RMB20,000 (RMB TWENTY THOUSAND ).

 

 

 

 

Contract No.: DDCX S DG KC  201812130044

 

3.2.12Party B shall ensure that the Driver User's down payment, monthly rent,
last payment, deposit (fee items shall not exceed the aforementioned items) are
collected only in accordance with the Financial Leasing Agreement, and the
overall internal rate of return (IRR) of the financial leasing scheme shall be
kept within 25%.

 

3.2.13In the cases that Party B guarantees to sign the Financial Leasing
Agreement with Party A's users, Party B will agree on the provisions of
terminating the Financial Leasing Agreement unilaterally by the Driver User in
advance with the Driver User according to the conditions or better conditions
specified in Annex 2 Terms and Conditions for the Driver User to Terminate
Financial Leasing Agreement in Advance, and the relevant provisions shall at
least comply with the following agreements:

 

3.2.13.1Party B shall clarify the logic and method for calculating the
liquidated damages due to the unilateral termination of the Financial Leasing
Agreement by the Driver User;

 

3.2.13.2After signing the agreement with Party B, the Driver User is entitled to
terminate the Financial Leasing Agreement 7 days in advance in the last week (7
natural days) of every three months.

 

3.2.13.3In case that the Driver User unilaterally terminates the Financial
Leasing Agreement in advance, he/she does not need to pay the remaining rent and
the last payment;

 

3.2.13.4In case that the Driver User unilaterally terminates the Financial
Leasing Agreement in advance, Party B shall collect the liquidated damages from
the Driver User within 30% of the "down payment + total monthly rent + last
payment" stipulated in the Financial Leasing Agreement; If major maintenance
(maintenance fee is RMB3,000 or above) of the leased vehicle occurs during the
lease period, Party B may charge the depreciation expense of the Driver User's
rental of the vehicle in addition to the liquidated damages mentioned above, and
the depreciation expense for each time shall be less than 20% of the current
maintenance fee. (Depreciation expense can only be charged in that the Driver
User unilaterally terminates the Agreement in advance without paying the full
amount to buy the vehicle.)

 

3.2.13.5Party B shall refund all the monthly rental paid by the Driver User in
accordance with the Financial Leasing Agreement and all the other expenses
excluding that paid to the third party (e.g. vehicle purchase tax, insurance
premium, etc.).

 

3.2.13.6Party B shall explain the conditions for the termination of the
Agreement to the Driver User, fully communicate to reach consensus, and obtain
the signature confirmation from the Driver User.

 

3.2.13.7In case that Party B has different conditions for termination of
agreement for different types of vehicles, they shall all conform to the
provisions of this agreement, and the written consent of Party A shall be
obtained in advance before they can be applied to the Financial Leasing
Agreement signed with the Driver User.

 

 

 

 

Contract No.: DDCX S DG KC  201812130044

 

3.2.14Where a traffic accident or other safety accident occurs in a leased
vehicle, Party B shall actively deal with relevant matters and settle insurance
claims. If the Driver User has paid the maintenance fee and personal injury
compensation for the leased vehicle caused by traffic accident or other safety
accident, Party B shall pay full insurance premium after deducting the expenses
that the Driver User shall pay to Party B (if any) to the Driver User within 1
working day after receiving the insurance compensation.

 

3.2.15In case that the vehicle leased by Party B to the Driver User is used for
the online Ride-Hailing Service, where a traffic accident or other safety
accident occurs when a leased vehicle provides an online Ride-Hailing Service,
if passengers or other subjects in traffic accidents or safety accidents
(subjects other than the Driver User who rent vehicles and passengers) require
the Driver User to Compensate For Their Personal Injury, or if the Driver User
fails to pay or is unable to pay while the carriage Agreement losses, or if the
passenger requests the Driver User or other subjects to bear the carriage
liability of the online Ride-hailing Service, Party B shall deal with these
situations timely, assume the carrier responsibility of leasing the vehicle
which provides online Ride-Hailing Service and pay the compensation in time; If
it is the Driver User's responsibility, Party B may recover it from the Driver
User.

 

3.2.16In case that the Driver User fails to pay the monthly rent in full and on
time as stipulated in the Financial Leasing Agreement, Party B shall deal with
it according to the following procedures: a notification shall be sent to the
Driver User to require the Driver User to pay the monthly rent within a
reasonable time firstly. If the Driver User refuses to correct and delays the
payment of the monthly rent for more than 30 days, Party B can take reasonable
measures to recover the vehicle or terminate or waive the Financial Leasing
Agreement.

 

3.2.17Party B guarantees that the Driver User will enjoy the most favorable
treatment in accordance with the terms and conditions stipulated in This
Agreement during the Period of Cooperation. In case that the price and other
substantive terms offered by Party B to such entity are more favorable than
those enjoyed by the Driver User in any commercial cooperative relationship
signed or formed between Party B and any entity, the Driver User and Party B
shall amend the provisions in the Financial Leasing Agreement signed by both
parties to enable the Driver User to enjoy the same or more favorable provisions
as those enjoyed by such other entities, such modifications shall include but
not limit to the modifications of the monthly rent terms.

 

3.2.18Party B shall guarantee that after this agreement comes into force, Party
B shall sign the Vehicle Operation Management Service Agreement on the related
platform of Party A (i.e. "Xiaoju online Ride-Hailing Marketplace") and
uniformly access to the SaaS system of Xiaoju online Ride-Hailing Marketplace,
otherwise, Party A is entitled to unilaterally terminate this agreement.

 

4.Deposit

 

4.1Party B confirms that the deposit paid in accordance with this Agreement is a
deposit for the successful cooperation between Party B and Party A on the
vehicle operational leasing business and the vehicle financing leasing business
to guarantee that Party B will fulfill its obligations under this Agreement and
the Cooperation Agreement signed by and between Party A and Party B regarding
the vehicle operational leasing business and the Platform Rules and Party B
agrees that Party A may deduct reasonable liquidated damages, overdue fines,
compensations, etc. from the deposit when Party B breaches this Agreement, or
the above mentioned Cooperation Agreement or the Platform Rules. In case that
Party A deducts any amount from the deposit, it shall issue a corresponding
receipt to Party B.

 

 

 

 

Contract No.: DDCX S DG KC  201812130044

 

4.2During the period of cooperation, Party B shall pay the deposit in accordance
with the following rules:

 

For each payment of RMB 100,000, Party B can list up to 100 vehicles on Party
A's platform (for example, if Party B wishes to list 275 vehicles, it shall pay
RMB 300,000. A deposit of RMB300,000 permits Party B to list up to 300
(included) vehicles on Party A's platform.

 

4.3Party B shall first pay a deposit of RMB100,000 to Party A within 5 working
days after the signing of this Agreement. For list more products, Party B shall
apply to Party A 3 working days in advance and after obtaining the consent of
Party A, pay the deposit in full within 5 working days from the date of receipt
of the deposit notice from Party A.

 

4.4If Party B shall pay liquidated damages for breach of this Agreement or
violation of the platform rules, Party A is entitled to request Party B to pay
the liquidated damages. If Party B refuses or fails to pay, Party A is entitled
to deduct the corresponding amount from the deposit. In this case, Party B shall
pay additional deposit equivalent to the liquidated damages when it pays the
liquidated damages. For example, if Party B shall pay liquidated damages as much
as RMB N, it shall pay additional RMB N to increase the deposit paid in
accordance with Article 4.2 after it pays the liquidated damages or Party A
deducts the liquidated damages from the deposit.

 

4.5If Party B shall increase the deposit in accordance with this Agreement, it
shall pay the additional deposit in full within 5 working days from the date of
receipt of Party A's deposit payment notice. If Party B's deposit is deducted in
whole or in part due to Party B's breach of this Agreement or other reasons,
Party B shall replenish the deposit within 5 working days from the deduction
date of the deposit as well as pay the additional deposit in full in accordance
with Article 4.4.

 

4.6If Party B fails to pay, increase or replenish the deposit in accordance with
this Agreement, Party A shall have the right to charge a penalty as much as 1‰
of the unpaid amount for each day. If Party B fails to pay, increase or
replenish the deposit in full within 15 days after the expiration of the payment
period specified in this Agreement, Party A shall have the right to terminate
this Agreement unilaterally.

 

4.7After Party B terminates or rescinds this Agreement, if there is no effective
Vehicle Lease Agreement between Party B and a Driver User (if the operational
leasing business is conducted) and there is no dispute on the vehicle lease
between Party B and a Driver User, Party A shall refund the remaining deposit to
Party B on a interest-free basis within 30 days after receipt of the deposit
receipt returned by Party B; if there is any effective Vehicle Lease Agreement
between Party B and a Driver User or if there is any disputes on the vehicle
lease between Party B and a Driver User, Party A shall refund the remaining
deposit to Party B on a interest-free basis within 30 days after receipt of the
deposit receipt returned by Party B after the driver confirms the Vehicle Lease
Agreement has been fulfilled or the dispute has been resolved.

 

 

 

 

Contract No.: DDCX S DG KC  201812130044

 

5.Taxes

 

The taxes incurred by the Parties hereto due to the performance of this
Agreement shall be borne by the Parties respectively.

 

6.Intellectual Property Rights

 

Party A has exclusive rights and interests in all rights, ownership, titles,
interests and intellectual property rights arising from or created by the
performance of this Agreement.

 

7.Confidentiality

 

7.1Each party shall maintain the confidentiality of all confidential information
and shall not disclose any confidential information to any third party without
the prior written consent of the other party, except for the information which
(a) is or will be known by public (not caused by the disclosure to the public by
the receiving party); (b) is required to be disclosed by the applicable law or
any securities exchange rules or regulations; (c) is necessary to be disclosed
to the counsels or financial consultants by either party in respect of the
transaction under this Agreement, and such counsels or financial consultants are
bound by similar confidentiality obligations hereunder. Disclosure of any
confidential information by an employee or agency employed by either party shall
be deemed to be a disclosure of such confidential information by that party, and
the party shall be liable for breach of this Agreement. This provision shall
survive any change or the termination of this Agreement for any reason.

 

7.2Without the written consent of Party A, Party B shall not disclose the
relevant information of Party A or Party A's Driver Users obtained by Party B
due to this Agreement or the cooperation hereunder to any third parties
(including but not limited to disclosing the cooperation content to any media,
website, WeChat Official Account and other promotional channels or making false
propaganda and report), or Party A is entitled to unilaterally cancel the
cooperation and pursue Party B's liability for breach of the Agreement according
to the actual loss.

 

8.Representations and Warranties

 

8.1Party A represents and warrants as follows:

 

8.1.1Party A is a company duly incorporated and validly existing under the Laws
of China;

 

8.1.2The execution and performance of this Agreement by Party A is within the
scope of its corporate capacity and its business scope approved by and
registered with competent authorities; Party A has taken necessary corporate
actions and has been duly authorized and has obtained the consent and approval
from third parties and governmental agencies, and will not be in violation of
any Laws or other restrictions binding upon Party A.

 

8.1.3This Agreement constitutes the legal, valid and binding obligations of
Party A and may be enforced in accordance with its terms.

 

 

 

 

Contract No.: DDCX S DG KC  201812130044

 

8.2Party B represents and warrants as follows:

 

8.2.1Party B is a company duly incorporated and validly existing under the Laws
of China;

 

8.2.2The registered capital of Party B is more than RMB5 million (FIVE MILLION)

 

8.2.3Party B is in good standing and has not been included in the Lists of
Enterprises with Abnormal Operations and the List of Enterprises with Serious
Illegal and Dishonest Acts;

 

8.2.4Party B's signing and performance of this Agreement is within the
permissive scope registered by virtue of its legal personality (the
administrative license for or filing of the business scope has been obtained or
completed if required); Party B has taken necessary corporate actions and has
been duly authorized and has obtained the consent and approval from third
parties and governmental agencies, and will not be in violation of any laws or
other restrictions binding upon Party B.

 

8.2.5This Agreement constitutes the legal, valid and binding obligations of
Party B and may be enforced in accordance with its terms.

 

9.Termination

 

9.1In the following cases, either party may terminate this Agreement immediately
by written notice to the other party, and this Agreement shall terminate as of
the date on which such party gives such written notice of termination:

 

9.1.1The other party ceases to carry on business or goes into liquidation (other
than voluntary liquidation for the purpose of reorganization or combination of
bona fide bankruptcy with prior written consent of such party) or dissolution;

 

9.1.2The other party is unable to pay its debts as they become due, or has a
receiver, administrative receiver or administrator (or any similar person
provided by the Laws of the place where the company is located or incorporated)
appointed for bankruptcy of all or any part of its property, or will go into any
bankruptcy;

 

9.1.3Unless otherwise agreed, the other party is in violation of any provision
of this Agreement and fails to remedy such violation within 30 days from the
receipt of notice of such violation from such party (if capable of remedy);

 

9.1.4The other Party Breaches the Agreement, and such party may terminate this
Agreement in accordance with this Agreement or the Platform Rules.

 

9.2In the event of any changes in industry policies, industry restrictions,
business strategy adjustments and/or business adjustments, the Parties shall
notify the other Party At least 30 days in advance to terminate this Agreement.
This Agreement shall terminate as of the date of termination specified in the
notice of termination. If this Agreement terminates pursuant to this Article, in
addition to the payment of the amount incurred and confirmed under this
Agreement to the other Party, the Parties shall not be liable for the
termination of this Agreement, including, but not limited to, payment of late
fees, liquidated damages, compensation.

 

9.3In the case of a written notice 15 days in advance from either party to the
other Party And a payment of the liquidated damages of RMB10,000 (RMB TEN
THOUSAND), this Agreement shall terminate as of the date of termination stated
in the notice of termination.

 

 

 

 

Contract No.: DDCX S DG KC  201812130044

 

9.4Upon the termination of this Agreement, Party A is not obliged to retain any
information on the Platform or provide such information to Party B; but Party A
is entitled to retain Party B’s registration data and Party B’s data in
connection with the driver services during the Period of Cooperation. Upon the
termination of the Agreement, in the event of any violation by Party B of this
Agreement or the Platform Rules during the Period of Cooperation is discovered,
Party A is still entitled to exercise its rights under this Agreement to
prosecute Party B for such violation

 

9.5After the termination of this Agreement, Party B shall strictly perform the
Financial Leasing Agreement signed with the Driver User until the lease expires.

 

9.6Upon the termination of this Agreement, Party B shall remove and delete any
information or signs related to Didi contained in the materials in the building,
equipment, furnishings inside and outside Party B’s premises and materials
published by Party B in any form.

 

10.Liability for Breach

 

10.1The following acts belong to Class I breaches of the Agreement. If Party B
has any of the following acts, Party B shall immediately correct the breach and
Party A is entitled to send to Party B a Confirmation Letter on the Breach of
the Partner of Xiaoju Online Ride-Hailing Marketplace

 

10.1.1Party B fails to cooperate with Didi’s staff, for example:

 

10.1.1.1Party B is in violation of Article 3.1.3.1, and fails to provide more
information or documentary evidence as required by Party A;

  

10.1.1.2Party B is in violation of Article 3.2.6, and fails to cooperate with
Party A in the investigation and evidence collection or to assist Party A in
handling related matters;

  

11.1.1.3Party B fails to affix its seal on the reply letter of the Confirmation
Letter on the Breach of the Partner of Xiaoju Online Ride-hailing Marketplace or
fails to provide Party A with such original sealed letter;

  

11.1.1.4Other noncooperation with Didi’s staff by Party B.

 

10.1.2Being complained due to the service for more than 3 times by different
Driver Users within 1 natural month, including but not limited to the
noncompliance of the requirements for the time limits for telephone invitations
and offline interviews (Party B shall make an invitation by phone within 1 day
after a Driver User places an order and conduct an offline interview with the
driver within 7 days), bad service attitude, etc.

  

10.1.3Party B is in violation of Article 3.2.2, and fails to notify Party A of
any change or invalidity of any material, information, contact information
provided to Party A at least 3 working days prior to such change or invalidity;

  

10.1.4Party B is in violation of Article 3.2.9, and fails to upload the scanned
copy of the Consulting Service Agreement to the Platform within 1 working day
from the execution of such Agreement with any Driver User;

 

 

 

 

Contract No.: DDCX S DG KC  201812130044

 

10.1.5Party B disseminates any information not published through Didi’s official
channels, or disseminates rumors relating to Didi;

  

10.1.6Party B conducts other Class A breaches specified in the Platform Rules.

 

10.2The following acts constitute Class B breaches. In the event of any breach
below by Party B, Party B shall immediately remedy the breach, and Party A is
entitled to request Party B to pay the liquidated damages of an amount from
RMB1,000 (RMB ONE THOUSAND) to RMB 5,000 (RMB FIVE THOUSAND) based on the
consequences of the breach, and send the Confirmation Letter on the Breach of
the Partner of Xiaoju Online Ride-hailing Marketplace to Party B.

 

10.2.1In the event of any Class A breach, Party B fails to remedy such breach in
a timely manner or within the time limit notified by Party A, or the Agreement
is still breached upon the completion of the remedy;

  

10.2.2In the event of three Class A breaches in 12 consecutive calendar months,
the third Class A breach shall be regarded as a Class B breach;

  

10.2.3The breach provided in Article 10.1.3 occurs twice in 12 consecutive
natural months;

  

10.2.4Violating Article 3.2.7 for being complained due to no stock of vehicles
for more than 3 times by different Driver Users within 1 natural month;

  

10.2.5Listing or leasing on the platform a vehicle that does not meet the
requirements of this Agreement or the requirements of the Platform Rules. For
example:

  

10.2.5.1Any vehicle listed and leased on the Platform failing to comply with
Article 3.2.3;

  

10.2.5.2Any vehicle listed and leased on the Platform failing to meet the other
requirements of the Platform Rules;

  

10.2.6Party B failing to remove any vehicle from the Platform within 1 working
day after a recall decision is issued for breach of Article 3.2.5 or in case
that any vehicle is recalled after being listed on the Platform;

  

10.2.7Violating Article 3.1.4 for releasing information which is not related to
the vehicle lease business or releasing malicious competition and other
information which may disrupt the normal trading order of the Platform, or
releasing any information in violation of the Law or against the public interest
or any information which may damage the legitimate interests of the three
parties;

  

10.2.8Concealing significant vehicle information (eg, whether a major repair has
occurred), or the vehicle information published on the Platform (eg, service
life) and the financial leasing programs (including but not limited to the down
payment, monthly rent, balance payment, value-added services, etc.) being
inconsistent with the actual vehicles delivered by the drivers or the Financial
Leasing Agreement;

  

10.2.9Being complained due to any failures of Class A vehicles (including but
not limited to oil leakage, safety system failure, power system failure, etc.)
listed on the Platform for more than 5 times from different Driver Users;

 

 

 

 

Contract No.: DDCX S DG KC  201812130044

 

10.2.10The monthly efficiency indicators failing to meet the standards or the
assessment results of the experience indicators failing to meet the standards
(failing to reach 60 points (excluded)) in three consecutive indicator
assessments;

  

10.2.11Violating Article 3.2.11 for charging a Driver User a deposit of more
than RMB20,000 (twenty thousand);

  

10.2.12Violating Article 3.2.17 due to not providing the most preferential
treatment to a Driver User;

  

10.2.13Being in any Class II violations as specified in the Platform Rules.

 

10.3The following acts constitute Class C breaches. In the event of any breach
below by Party B, Party B shall immediately remedy the breach, and Party A is
entitled to request Party B to pay the liquidated damages of an amount from
RMB5,000 (RMB FIVE THOUSAND) to RMB50,000 (RMB FIFTY THOUSAND) based on the
consequences of the breach, and send the Confirmation Letter on the Breach of
the Partner of Xiaoju Online Ride-hailing Marketplace to Party B.

  

10.3.1In the event of any Class B breach, Party B fails to remedy such breach in
a timely manner or within the time limit notified by Party A, or the Agreement
is still breached upon the completion of such remedy;

  

10.3.2In the event of three Class B breaches in 12 consecutive calendar months,
the third Class B breach shall be regarded as a Class C breach;

  

10.3.3Inducing Platform users to transfer the vehicle ownerships to Party B;

  

10.3.4Violating Article 3.2.3.3 or 3.2.3.4 for leasing an unqualified vehicle,
which later causes a traffic accident or any other safety accident due to
retrofitting or installation of new parts;

  

10.3.5Violating Article 3.2.4 for the following reasons: The actual use of a
leased vehicle is inconsistent with the purpose as agreed in the Financial
Leasing Agreement, or although the actual use of the leased vehicle is
consistent with the purpose as agreed in the Financial Leasing Agreement, the
Driver User is not pursued to buy the corresponding insurance according to the
actual use nature of the leased vehicle and therefore the insurance company
refuses to pay for the compensation when the leased vehicle has a traffic
accident or the Driver User is not pursued to buy the insurance meeting the
requirements for the insurance value and type as provided by the law for online
vehicle leasing in accordance with Article 3.2.4 and therefore the compensation
amount paid by the insurance company is insufficient to cover the Driver User's
liability for tort or carrier liability in the traffic accident or safety
accident.

  

10.3.6Violating Article 3.2.8 for inducing the Driver User to carry out a
vehicle leasing transaction outside the Platform or sign a Agreement without
using the platform's template of Financial Leasing Agreement;

  

10.3.7Violating Article 3.2.10 for failing to perform its obligations to the
Driver User in accordance with the Financial Leasing Agreement signed with the
Driver User;

  

10.3.8Violating Platform Rules for carrying out misleading propaganda (including
but not limited to exaggerating the scale of the company, making exaggerated
advertisement or fictitious promise of service projects, preferential programs,
etc., or misleading the Driver User by use of false facts such as Didi's order
precedence);

 

 

 

 

Contract No.: DDCX S DG KC  201812130044

 

10.3.9Entering into other agreements with the Driver User in any form other than
the Platform's template of Financial Leasing Agreement; or restricting the
rights of the Driver User or increasing the obligations of the driver in any
form, without a prior written notice to Party A and without the written consent
of Party A;

  

10.3.10Charging the Driver User any fees under any name in any form other than
Party A's template of Financial Leasing Agreement or forcing the Driver User to
subscribe any business not related to Didi or forcing Driver Users to make
unreasonable consumption;

  

10.3.11Disseminate any information not published by Didi through official
channels, or spreading rumors that have a negative impact on Didi (eg, causing
losses to drivers);

  

10.3.12Insulting, intimidating, threatening, deceiving, or forcing any Driver
User;

  

10.3.13Publishing a system that does not comply with or goes against Didi's
business policy or the Platform Rules;

  

10.3.14Violating Article 3.2.12 for the IRR of the Financial Leasing Program
exceeding the upper limit as agreed in this Agreement;

  

10.3.15Violating Article 3.2.13;

  

10.3.16Violating Article 3.2.14;

  

10.3.17Violating Article 3.2.15;

  

10.3.18Violating Article 3.2.16;

  

10.3.19Party B conducts other Class C breaches specified in the Platform Rules.

  

10.4The following acts constitute Class D breaches. In the event of any breach
below by Party B, Party B shall immediately remedy the breach, and Party A is
entitled to request Party B to pay the liquidated damages of not less than
RMB50,000 (RMB FIFTY THOUSAND) based on the consequences of the breach, and send
the Confirmation Letter on the Breach of the Partner of Xiaoju Online
Ride-hailing Marketplace to Party B, and terminate the Agreement.

  

10.4.1In the event of any Class C breach, Party B fails to remedy such breach in
a timely manner or within the time limit notified by Party A, or this Agreement
is still breached upon the completion of such remedy;

  

10.4.2In the event of three Class C breaches in 12 consecutive calendar months,
the third Class C breach shall be regarded as a Class D breach;

  

10.4.3Party B is in violation of Article 3.2.2 and provides false materials or
information to Party A ;

  

10.4.4Party B or Party B’s Affiliates use or use in disguised form the company
name, trade name, trademark and logo of Party A or Party A’s Affiliates without
the consent of Party A or Party A’s Affiliates or fail to use such names,
trademark or logo as agreed, or Party B uses the company name and logo similar
to above trademarks and logo (if Party A or Party A’s Affiliates considers that
the company name or logo used by Party B or Party B’s Affiliates is similar to
the trade name or trademark of Party A or Party A’s Affiliates, Party A may
notify Party B and Party B’s Affiliates to change its name. If Party B or Party
B’s Affiliates fail to take measures within 20 days from the receipt of such
notice, it shall be deemed as a use of trademark and logo similar to those of
Party A or Party A’s Affiliates).

 

 

 

 

Contract No.: DDCX S DG KC  201812130044

 

10.4.5Party B or Party B’s Affiliates conduct illegal or criminal activities
relying on the partnership with Didi;

  

10.4.6Party B, Party B’s shareholders, legal representatives, Senior Management
or Party B’s Affiliates make illegal profits relying on their relationship with
the Didi’s staff (including, but not limited to, relatives, couples, friends);

  

10.4.7Party B or Party B’s shareholders, legal representative, Senior Management
or Party B’s Affiliates is in violation of the provisions of the Trust and
Integrity and Commercial Anti-Bribery Agreement between the Parties;

  

10.4.8Party B charges any fee against the Driver Users in the name of Didi;

  

10.4.9Party B forces the Driver Users to transact any business irrelative to
Didi or forces the Driver Users to have unreasonable consumption, which causes
material adverse effects to Didi or causes adverse social effects (including but
not limited to collective complaints, illegal assembly, petitions, march, sit-in
or containment of Didi by Driver Users, news media releases);

  

10.4.10Party B, Party B’s staff or Party B’s Affiliates are in violation of
Article 7 and discloses Party A’s confidential information to third parties in
any form;

  

10.4.11In consideration of the fact that Party B may have access to the relevant
trade secrets of Didi during the cooperation, Party B or Party B’s any affiliate
cooperates with any entity competitive with Didi (including but not limited to
Meituan, CAR, Yongche, izu, Caocao, Dida) in any form without prior written
notice to and confirmation by Didi;

  

10.4.12Party B introduces the entities competitive with Didi (including but not
limited to Meituan, CAR, Yongche, izu, Caocao, Dida) to Driver Users, and
induces Driver Users to conduct activities directly competing or conflicting
with Didi;

  

10.4.13Party B instigates and organizes the Driver Users to conduct illegal
assembly, petition, march, sit-in or containment of Didi, etc. in any form, or
any collective complaints, illegal assembly, petitions, marches, sit-in or
containment of Didi and other mass disturbances by Driver Users are incurred by
the products or services provided by Party B;

  

10.4.14Party B disseminates any information not published through Didi’s
official channels, or disseminates rumors and causes material adverse effects to
Didi (including but not limited to collective complaints, illegal assembly,
petitions, marches, sit-in or containment of Didi by Driver Users, and News
media releases);

  

10.4.15Party B maliciously slanders other companies or takes other mean measures
to disrupt the market order and conducts unfair competition:

  

10.4.15.1Party B disseminates other rumors to maliciously slander other
companies;

  

10.4.15.2Party B dispatches undercover personnel to other companies to disrupt
the operation order of other companies and solicits Driver Users or management
personnel of other companies;

 

 

 

 



Contract No.: DDCX S DG KC  201812130044

 

10.4.15.3Party B conducts other activities of unfair competition which seriously
disrupt the market order;

  

10.4.16Violating Article 8.2 for failing to meet Party A's requirements for
cooperative vehicle leasing companies;

  

10.4.17Party B conducts other Class D breaches stipulated in the Platform Rules;

  

10.5If Party B has a violation of Article 10.3.5, resulting in the insurance
company's refusal to pay or insufficient compensation to pay the driver's tort
liability or carrier's liability in the traffic accident, the claim amount
rejected by the insurance company and the compensation supposed to be paid by
the insurance company if the corresponding insurance has been bought shall be
borne by Party B. If Party B fails to bear the above mentioned amount rejected
and compensation, resulting in any losses to Party A or its users, Party B shall
compensate Party A for the losses of Party A and Party A shall have the right to
terminate this Agreement unilaterally and shall pursue Party B's liability for
breach in accordance with Articles 10.3 and 10.6.

  

10.6In the event of any breach of the terms of this Agreement by either party,
the breaching party shall remedy such breach within the time limit notified by
the observing party. In the event of any losses incurred to the observing party,
in addition to the corresponding liability for breach under the Agreement, the
breaching party shall also be liable for the compensation for such losses
(including, but not limited to, the losses incurred to the counterParty By such
breach, the legal costs, notarial fees, appraisal fees, the attorney’s fee, the
travel expenses, etc., arising from the investigation and affixation of the
liabilities of the breaching Party By the counterparty) . Unless any party is in
violation of the confidentiality clause, in any case, neither party shall be
liable for any indirect, punitive claims, or claims for losses of commercial
profits, or damages for business losses of the company or any third Party
Arising from this Agreement, or for any loss or inaccuracy of data of any form,
whether based on Agreement, tort or any other legal principle, even though the
party has been informed of the possibility of such damage.

  

10.7If Party B violates this Agreement or the Platform Rules, Party A is
entitled to take measures such as suspending the platform services, permanently
stopping the platform services, and/or temporarily or permanently disabling the
corresponding functions of the vehicle service company, and/or removing the
products from the platforms.

  

10.8In case any act of either party is in violation of several provisions of
this Agreement at the same time, the observing party is entitled to choose one
provision as the basis for the investigation and affixation of the liability for
breach of the breaching party. In case several acts of either Party Are in
violation of several provisions of this Agreement at the same time, the
observing party is entitled to investigate and affix the liability for breach of
the breaching party in accordance with each provision violated.

  

10.9In the event of several valid agreements between Party A and Party B, any
act of either party is in violation of such agreements between the Parties at
the same time, the observing party is entitled to choose to investigate and
affix the liability for breach of the breaching party in accordance with all
provisions of all of such agreements or provisions of part of such agreements.

 

 

 

 

Contract No.: DDCX S DG KC  201812130044

 

11.Governing Law; Dispute Settlement

  

11.1The execution, validation, interpretation, performance, modification and
termination of this Agreement and the settlement of disputes under this
Agreement shall be governed by the Laws of China.

  

11.2Any dispute arising from the interpretation and performance of the terms of
this Agreement shall be settled by the Parties through negotiation in good
faith. If the Parties fail to reach an agreement on the settlement of such
dispute within 30 days from the requirement of such negotiation by either party,
such dispute may be submitted to the Beijing Arbitration Commission for
arbitration in accordance with its arbitration rules in force then. The arbitral
award shall be final and binding upon the Parties.

  

11.3During the settlement of the dispute, the Parties shall continue to fully
perform this Agreement, except for the matters in dispute.

  

12.Notices

  

12.1All notices and other communications to either party hereto required or
permitted hereunder shall be made in Chinese, by personal delivery or by
registered mail with postage prepaid, commercial courier service or by e-mail to
the address of the party specified in this Agreement. The date on which such
notice shall be deemed to have been served upon such party shall be determined
as follows:

  

12.1.1Notices given by personal delivery, registered mail with postage prepaid
or commercial courier service shall be deemed effectively given on the date of
receipt or rejection at the designated address for notices;

  

12.1.2Notices given by e-mail shall be deemed effectively given when the mail
enters into the addressee’s e-mail address contained in this article or at the
time of the receipt of the system prompt for the failed transaction in the case
of the invalidation of receiver’s e-mail address.

  

12.2For the purpose of notices, the contacts and contact information designated
by the Parties are as follows:

  

12.2.1Party A’s contacts: (Telephone/Mobile number:)

  

 Address:

  

 E-mail:

  

12.2.2Party B’s contacts: Xianglong Li (Telephone/Mobile number: 0731-85240273)

  

Address: Floor 9, Huitong Building, No. 168 Hehua Road, Hehua Street, Furong
District, Changsha City, Hunan Province

  

E-mail:77128824@qq.com

  

12.3In the event of any change to the contacts, address or e-mail address of
either party, such party shall notify the other Party At least 3 working days in
advance by the means provided in this article. Otherwise, the original address
or e-mail address shall still be the valid address for notices.

 

 

 

 

Contract No.: DDCX S DG KC  201812130044

 

13.Force Majeure

 

13.1“Force Majeure” means an event beyond the reasonable control of the Parties,
unforeseeable or even foreseeable, but unavoidable by the Parties to this
Agreement, which prevents, affects or delays the performance by either party of
its obligations under this Agreement in whole or in part. Such event includes,
but is not limited to, natural disaster, war, fire, riot, strike, Internet
connection failure, computer system failure, communication failure, computer
virus, hacker attack or any other similar events that shall be considered as
events of force majeure in accordance with commercial practices.

  

13.2The affected party may temporarily suspend the performance of its
obligations under this Agreement until the effects of the event of force majeure
are eliminated. The affected party shall fully notify the other party in writing
of the occurrence of such event of force majeure in a timely manner, notifying
the other party of the possible effects of such event on this Agreement, and
shall use its best efforts to eliminate such event and mitigate its adverse
effects, and provide the written evidence issued by relevant notary office
within a reasonable period. Upon the fulfillment of the aforesaid obligations,
the affected party shall not be liable to the other party for the breach within
the scope of effects of such event of force majeure.

  

13.3In case the event of force majeure sustains for more than 20 days, either
party is entitled to terminate this Agreement unilaterally by written notice,
and this Agreement shall terminate from the date on which such party gives such
written notice of termination.

 

14.Independent Contractor

 

Nothing in this Agreement shall be deemed to create any joint venture,
partnership, or agency relationship between the Parties. Without the written
consent of the authorized representative of the other party, neither party is
entitled to execute any agreement on behalf of the other party or cause the
other party to be bound by any law or borrow money or incur any liability or
obligation on behalf of the other party hereto. Each party shall be solely
liable for the actions of its employees and contractors employed for the
purposes of the promotional activities.

 

15.Data and Privacy Protection

 

The collection, storage and maintenance by either party of the third-party data,
personal data or information obtained as a result of the execution or
performance of this Agreement shall comply with all applicable laws, regulations
or rules.

 

 

 

 

Contract No.: DDCX S DG KC  201812130044

 

16.Business Principles

 

16.1Party B warrants that it does not give or offer any gift to any employee,
agent or representative of Party A, and that there is no other improper interest
transfer (including but not limited to giving material benefits or other
non-material benefits in the form of gifting or lending or at a price
significantly higher or lower than the market price) with the aforesaid persons,
and it will not offer or grant such items or carry out improper benefits
transfer in the future, in order to obtain any business from Party A, or to
affect the aforesaid persons in the aspects of the terms, conditions or
performance of any purchase agreement or order (including but not limited to
this Agreement) between the Parties.

  

16.2Party B warrants and undertakes that it will strictly abide by the
commercial anti-bribery Laws and regulations in force in China and provisions
for anti-corruption in all applicable Laws and regulations including the Foreign
Corrupt Practices Act (FCPA) of the United States, and it shall not provide any
bribes to any government official, employee of state-owned enterprises or public
agency during the performance of this Agreement. Any violation of this article
by Party B shall be considered as a material breach of the this Agreement, and
Party A is entitled to immediately terminate this Agreement and the cooperation
relationship between the Parties, and request Party B to pay the liquidated
damages of RMB 50,000 (RMB FIFTY THOUSAND) and indemnify for all losses incurred
to Party A thereby.

  

16.3Party A’s e-mail address for receiving the report of any violation of Code
of Business Conduct is jubao@didiia.com. In the event of any violation of its
Code of Business Conduct found by Party A, Party B shall cooperate with Party A
in the investigation as required by Party A. If Party B fails to cooperate with
Party A in such investigation, it shall be deemed as a material breach by Party
B. In such case, Party A is entitled to immediately terminate the Agreement and
the cooperation relationship between the Parties, and request Party B to pay the
liquidated damages of RMB50,000 (RMB FIFTY THOUSAND) and indemnify for all
losses incurred to Party A thereby.

 

17.Transfer

 

During the term of this Agreement, neither party may assign, or transfer its
rights and obligations under this Agreement in whole or in part, without the
prior written consent of the other party. However, Party A may transfer its
rights and obligations under this Agreement to any of its Affiliates in whole or
in part with the written notice to Party B, and Party B irrevocably agrees and
permits Party A’s such rights, provided that Party A shall ensure that such
transferee or assignee will comply with relevant laws and regulations, and
ensure that Party B is exempt from any liability and consequences arising from
any violation of applicable laws and regulations by such transferee or assignee,
and Party A shall indemnify for the losses incurred to Party B thereby.

 

18.Severability

  

If any one or more provisions contained in this Agreement is held to be invalid,
illegal or unenforceable in any way in accordance with any law or regulation,
the validity, legality or enforceability of the remaining provisions in this
Agreement shall not in any way be affected or impaired. Such invalid, illegal or
unenforceable provision shall be replaced by a valid, legal or enforceable
provision that has similar economic effects of such invalid, illegal or
unenforceable provision by the Parties through good faith negotiation to the
fullest extent permitted by laws and expected by the Parties.

 

 

 

 

Contract No.: DDCX S DG KC  201812130044

 

19.Composition, Modification and Supplement of this Agreement

 

19.1All Platform Rules are an integral part of this Agreement. In the event of
any inconsistence between the Platform Rules and this Agreement, the Platform
Rules shall prevail. If Party B signs this Agreement and uses the Platform, it
shall accept to be bound by the Platform Rules. Party A is entitled to develop
and revise the Platform Rules pursuant to the operation of the Platform. For the
development and revision of the Platform Rules that may affect Party B’s rights
and obligations, Party A will notify Party B in writing via email 10 days prior
to the implementation of the new Platform Rules, and Party B shall decide
whether to continue to perform this Agreement within 10 days from the date of
receipt of the notice via email. If Party B rejects the new Platform Rules, it
shall send a written application for the termination of this Agreement to Party
A within 10 days from the date of receipt of such notice. If Party B fails to
terminate this Agreement or continue to log in and use the Platform within such
10-day period, it shall be deemed to agree to the new Platform Rules. The new
Platform Rules shall become effective as of the effective date specified in the
Platform Rules, and Party B shall strictly abide by the new Platform Rules as of
the effective date.

  

19.2Except for the Platform Rules, any modification and addition to this
Agreement shall be signed by the Parties in writing. The modified and
supplemental agreements signed by the Parties in connection with this Agreement
shall be an integral part of this Agreement and shall have the same legal effect
as this Agreement.

 

20.Limited Liability

 

20.1Party A only provides the Platform, and Party B shall select (at its own
discretion) the Driver Users to establish the consulting service relationship.
Any dispute or controversy arising from the consulting services between Party B
and any Driver User shall be settled by Party B and the Driver User, and Party A
neither shall be liable for such dispute, nor shall be liable for the losses
incurred to Party B and the Driver User during the provision of the consultation
service by Party B to the Driver User.

  

20.2Party A shall only conduct a formal review for the materials submitted and
the information published by Party B. The approval by Party A shall not
represent that Party A acknowledges the authenticity and legality of such
material and information. In the event of any loss incurred to Party A or any
third party due to the false materials and information provided by Party B,
Party B shall be liable for compensation and shall be liable to Party A for the
breach.

  

20.3Party B has fully understood the functions and characteristics of services
of the Platform prior to the use of the Platform and agrees that Party A shall
not be liable to Party B for any defect in software, insufficiency of function
or any necessary improvement.

  

20.4Party B’s use of the Platform and the acquisition of any information by
using the Platform are solely at Party B’s independent judgment and is at Party
B’s own risk (including but not limited to the losses caused by damage to Party
B’s computer system or mobile phone system or loss of data.)

 

 

 

 

Contract No.: DDCX S DG KC  201812130044

 

21.Validation and Term

 

This Agreement shall enter into force as of the effective date. Unless this
Agreement is early terminated in accordance with this Agreement or other
agreements signed by the Parties hereof, the term of the validity of this
Agreement shall be one year from the effective date. Party A is entitled to
unilaterally terminate this Agreement within three natural months from the
signing date of this Agreement.

 

22.Miscellaneous

 

22.1The online Ride-hailing Service agreements such as the Vehicle Leasing
Service Cooperation Agreement, the Management Consulting Service Agreement, the
Consultation Service Cooperation Agreement, and the Corporate Franchising
Management Consulting Service Agreement, the vehicle leasing and consulting
service agreements (only limited to the Agreements relevant to Party A's fast
ride business, except for those on general franchise business) shall continue to
be valid within the scope of cooperation before the signing of this Agreement by
and between the Parties hereof, and the deposits received by Party A in
accordance with such agreements will temporarily not be refunded. Such
agreements shall not be terminated until the end of the cooperation between the
Parties under the agreements, at which time the Parties will conduct friendly
negotiations on the termination of these agreements.

  

22.2The expressions of “not less than”, “no more than” and “within” in this
Agreement, include the given figure; the expressions of “N working days in
advance”, “within N working days”, “N days in advance”, “within N days”, include
the Nth working day and the Nth day.

  

22.3This Agreement shall be executed in triplicate of equal legal effect, with
two original copies for Party A and one original copy for Party B.

 

Annex: Agreement for Didi Chuxing Partners on Honesty & Integrity and
Anti-Commercial Bribery

 

————————— [REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]——————

 

Party A: Didi Chuxing Technology Co., Ltd.

/s/ Didi Chuxing Technology Co., Ltd. [signature authenticated by third party
document depository on December 17, 2018]



 

Party B: Hunan Ruixi Financial Leasing Co., Ltd.

/s/ Hunan Ruixi Financial Leasing Co., Ltd. [signature authenticated by third
party document depository on December 17, 2018]

 

 

 

 

Contract No.: DDCX S DG KC  201812130044

 

Agreement for

 

Didi Chuxing Partners on Honesty & Integrity and Anti-Commercial Bribery

 

Party A: Didi Chuxing Technology Co., Ltd.

 

Party B: Hunan Ruixi Financial Leasing Co., Ltd

 

[Instruction: this Agreement shall be exclusively used by Didi Chuxing
Technology Co., Ltd. to conclude Agreements with external sides. This Agreement
shall be attached to all Agreements signed with external sides as an appendix to
guarantee the interests of Contracting parties.]

 

To build a fair and honest business cooperation ecology, the cooperating Parties
hereby make and enter into the honesty & integrity and anti-commercial bribery
agreement binding on both Parties.

 

To ensure stricter compliance with the provisions of laws and regulations
concerning the prohibition of commercial bribery, maintain common interests, and
promote sound development of the Parties' relationship, the Parties hereby agree
as follows through friendly negotiation for mutual compliance:

 

Article I [Purpose of Contracting]

 

The Parties shall comply with national laws and regulations on anti-commercial
bribery, ensure legal business transactions between the Parties, and shall never
damage either party's interest for the purpose of improper cooperation interest
in any illegal or corruptible manner. The Parties shall strictly comply with
this Agreement.

 

The term commercial bribery used in this Agreement refers to all direct or
indirect improper interests in material, service or spiritual forms given by
Party B or its personnel to Party A's employees in order to obtain the
opportunity of cooperation with Party A and cooperation benefits.

 

Article II [Honesty and Integrity Commitments]

 

(I) Party B undertakes:

 

1.          Not to bribe any employee of Didi Chuxing or family members thereof
in any way.

 

2.          To support the honesty and integrity construction of Didi Chuxing
and assume the obligation of real-name reporting; if any employee directly under
Party B or involved in the cooperation doesn't refuse or report any bribe demand
from the employees of Didi Chuxing or their family members and meets such
demand, it shall be deemed Party B's commitment of bribery.

 

3.          To voluntarily report the connection and interest relationship with
the employees of Didi Chuxing.

 

4.          To insist on integrity principle during transactions with Didi
Chuxing and at least ensure: all information, documents, materials, data and
relevant written and oral statements provided for Didi Chuxing are true and
accurate.

 

 

 

 

Contract No.: DDCX S DG KC  201812130044

 

5.          To strictly comply with the commitments made to Didi Chuxing,
Agreements, agreements and memos between the Parties, not to conceal any
information that may impact the interest of Didi Chuxing, and actively cooperate
in the audit of Didi Chuxing.

 

6.          To comply with the provisions in the code of conduct for Didi
Chuxing partners, cooperation agreements and other policies.

 

7.          To strictly comply with the provisions concerning Didi Chuxing brand
management, and without authorization, shall not use 滴滴, DIDI, Didi Chuxing,
DIDI Club, authorized partner and any other easily confusing words.

 

8.          To strictly comply with relevant national laws and regulations, and
not to engage in any illegal activity.

 

9.          To strictly manage company employees.

 

10.        To keep practical and realistic, not to communicate any false
information internally or to the society, and not to disclose any business
secrets of Didi Chuxing.

 

11.        To comply with national laws, regulations and Didi Chuxing
provisions, keep honest in bid & tender or business cooperation course, and
participate in bid or tender activities and business cooperation according to
laws and regulations.

 

Article III [Improper Interest]

 

Party B, Party B's associated companies or employees and associated persons
thereof:

 

(1)        shall not give cash gift, articles, negotiable securities directly or
indirectly, or provide improper interest in other disguised forms in the name of
Party B or in personal name to any employee of Party A or associated person
(including but not limited to direct relative, collateral relative within three
generations, close relatives by marriage or other persons who are closely
related or have interest relationship); including but not limited to cash,
checks, credit card gifts, samples, or other commodities, entertainment tickets,
membership cards, or kickback, return commission in the form of currency or
goods, employment or properties, introduction of private business cooperation,
and travel, entertainment or personal service at the cost of Party B.

 

(2)        Introduce business or other activities to Party A, or to any spouse,
friend or relative of Party A's employees as required by Party A's employees.

 

Article IV [Conflicts of Interest] including but not limited to:

 

(1)        Party B shall not provide loan or financing of any form for Party A's
employees and associated persons;

 

(2)        If any of Party B's shareholders, supervisors, managers, senior
management personnel (including but not limited to the senior management, chief
executive officer, chief financial officer, and other department managers
subject to powers or duties as defined in the Company Law), cooperation project
manager and project members is Party A's employee or its associated person, the
aforesaid person shall truthfully and fully report the same to Party A in
writing before cooperation;

 

 

 

 

Contract No.: DDCX S DG KC  201812130044

 

(3)       In the process of cooperation, Party B shall not allow Party A's
employees and their direct relative to hold or have a third party to hold Party
B's equities (other than shares held through less than 1% outstanding equities
in open securities exchange market, through funds without actual control right
held directly or indirectly, or through trust of which the beneficiary is not
any of the aforesaid person or his/her associated person), or employ Party A's
employees and their direct relative (including but not limited to the
establishment of formal labor relations, labor dispatching and outsourcing
services, part-time consulting, and other forms). If Party B has employed any
relative or other associated person of Party A's employees (including but not
limited to direct relative, collateral relative within three generations, close
relatives by marriage or other persons who are closely related or have interest
relationship), Party B shall truthfully and fully report to Party A in written
form before Party A and Party B conclude the cooperation agreement or within
three days upon employment.

 

Article V [Liability for Default]

 

(1)       If Party B commits any violation of the aforesaid agreements, Party A
is entitled to unilaterally and completely terminate the Agreement and
cooperation with Party B, and no associated entities of Party A will establish
commercial cooperation with Party B at any time and under any circumstance in
the future, including but not limited to Party B and all of its subsidiaries,
branches and associated companies (the associated companies of Party B includes
without limitation the companies or other organizations established,
participated in, operated, controlled by or otherwise affiliated with Party B's
shareholders, legal person, actual controller or directors, supervisors, and
their direct relative, collateral relative within three generations, close
relatives by marriage or other persons who are closely related or have interest
relationship); besides, Party B shall pay liquidated damages to Party A at an
amount of RMB 100,000 or 50% of the total amount paid/discharged under the
involved order (Agreement), whichever is higher; if Party B's default causes any
loss to Party A that cannot be covered by liquidated damages, Party A will
recover compensations for actual losses from Party B.

 

(2)       Party B shall pay the liquidated damages within 5 working days upon
Party A's discovery of any breach, and if the payment is not made in time, Party
A is entitled to directly deduct the same from the Agreement price.

 

(3)       Where any improper interest is provided for any employee of Party A or
his/her associated person, whether actively or passively, if Party B voluntarily
provides effective information for Party A actively, Party A will consider based
on actual situations whether to continue cooperation with Party B and/or waive
the aforesaid liability for default.

 

(4)       The aforesaid circumstances are at absolute sole discretion of Party
A.

 

(5)       Where any violation of the commitments on part of either party or its
employee constitutes a crime, either party may report the crime to a judicial
authority, and the persons involved will be prosecuted for criminal offense; the
party violating the commitments and its employees, if causing economic loss to
other party, shall provide compensations.

 

Article VI [Reporting Channels and Reward]

 

If Party B becomes aware of/suspects any violation of the aforesaid provisions
on part of Party A's employees, Party B shall contact the Risk Control
Compliance Department (RCCD) of Party A. If the information provided by the
information provider about any commercial bribery is verified to be true, Party
A will reward the information provider depending on the influence extent of the
event, and in case of any event producing significant influence, will give
special reward.

 

Party A has a special email address to accept the complaints from Party B:
jubao@didiia.com; complaint hotline: 010-62962880. Party A will keep all
information providers and all materials provided by them strictly confidential.

 

 

 

 

Contract No.: DDCX S DG KC  201812130044

 

Article VII [Miscellaneous]

 

This Agreement is an appendix to the Cooperation agreement, made in two copies,
and have equal legal force to the Cooperation agreement. The issues that are not
agreed upon in this Agreement shall be subject to the terms of the Master
Agreement.

 

Party A: Didi Chuxing Technology Co., Ltd.

/s/ Didi Chuxing Technology Co., Ltd. [signature authenticated by third party
document depository on December 17, 2018]



 

Party B: Hunan Ruixi Financial Leasing Co., Ltd.

/s/ Hunan Ruixi Financial Leasing Co., Ltd. [signature authenticated by third
party document depository on December 17, 2018]

 



 

 